DETAILED ACTION
Remarks
This action is in response to Applicant’s request for continued examination filed 17 November 2021, which was responsive to the 26 August 2021 final Office action (the “Final Office Action”) as well as the advisory action of 4 November 2021.
With the request, Applicant has amended claims 1, 10 and 19.
Claims 1-3, 5-12 and 14-22 are pending. Claims 1, 10 and 19 are the independent claims.
Any unpersuasive arguments are addressed in the “Response to Arguments” section below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 November 2021 has been entered.
Response to Arguments
Applicant’s arguments are moot in view of the new ground(s) of rejection below, necessitated by Applicant’s amendments.
Claim Rejections - 35 USC § 112
The Final Office Action’s § 112 rejections of claims 19-21 are withdrawn in view of Applicant’s amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, 10, 14, 16, 19, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over by Jing et al. (CN 105975397) (art of record – hereinafter Jing) in view of Chakraborty et al. (US 2013/0117611) (art of record – hereinafter Chakraborty) in view of Chatterjee et al. (US 8,549,522) (art of record – hereinafter Chatterjee).


NOTE: Jing is in Chinese. A machine translation is made of record and citations below refer to that translation.

As to claim 1, Jing discloses a system comprising: 
a processor; (e.g., Jing, par. [0079]: the steps of the method or algorithm in the embodiments can be implemented by a software module executed by a processor) and 
a memory including instructions executable by the processor for causing the processor (e.g., Jing, par. [0079]: the software module can be placed in RAM) to:
subsequent to determining the assignments, perform a particular testing phase in the sequence of testing phases on the targets software item to test for errors relating to the target software item (e.g., Jing, Fig. 1 and associated text, par. [0048]: S120 set the dependency by:
determining that two or more software tests assigned to the particular testing phase have a dependency relationship with one another; (e.g., Jing, Fig. 1 and associated text, par. [0050]: S130. Set the execution sequence parameters of each test case in the test group [subsequent to setting the dependencies between groups at s120, see figure]; par. [0051]: for example, there are 3 test cases in test group 1. The second case depends on the first test case and third test case depends on the second. Their execution order is from the first test case to the second test case. The case goes to the third test case [sic]) and 
based on determining that the two or more software tests have a dependency relationship with one another, execute the two or more software tests in sequence to one another during the particular testing phase (see the passages of Jing cited immediately above).
	Jing does not explicitly disclose to obtain dependency information indicating dependency relationships among software tests usable to test a target software item, wherein the dependency information indicates whether each individual software test in the plurality of software tests is dependent upon another software test; to determine assignments of the software tests to different testing phases in a sequence of testing phases based on the dependency information, each software test among the software tests being assigned to a particular testing phase in the sequence of testing phases based on a corresponding subpart of the dependency information indicating a dependency level of the software test in a dependency hierarchy, such that each testing phase in the sequence of testing phases is assigned a unique subset of the software tests; 
However, in an analogous art, Chakraborty discloses to:
obtain dependency information indicating dependency relationships among software tests usable to test a target software item, wherein the dependency information indicates whether each individual software test in the plurality of software tests is dependent upon another software test; (e.g., Chakraborty, par. [0005] discloses testing of applications; par. [0052] discloses once the user specifies test cases along with their specification is received by the input module 101, a dependency module 102 communicates with the input module to extract dependencies from the inputted specifications; par [0041]: a set of test cases TS={TC1; TC2;:::; TCn}; a dependency d(1;2) is defined as TC1 depends on TC2) 
determine assignments of the software tests to different testing phases in a sequence of testing phases based on the dependency information, each software test among the software tests being assigned to a particular testing phase in the sequence of testing phases based on a corresponding subpart of the dependency information indicating a dependency level of the software test in a dependency hierarchy, such that each testing phase in the sequence of testing phases is assigned a unique subset of the software tests; (e.g., Chakraborty, Fig. 3 and associated text, par. [0063]: after applying the scheduling algorithm, three slots are created for the first partition [see figure, each slot of the first partition being a phase, the tests (unique subset) assigned to slot 2 are dependent (as shown by the graph structures) on the tests assigned to slot 1 and the tests assigned to slot 3 are dependent on the tests assigned to slot 2. The dependencies of a particular test case are the corresponding subpart 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jing, which discloses assigning tests to phases and executes tests within a phase in a sequence based on dependencies, by incorporating assigning tests to the phases based on corresponding subparts of dependency information indicating which tests are dependent on others and a dependency level in a dependency hierarchy, as taught by Chakraborty, as Chakraborty would provide the advantage of a means of ensuring safe execution of the test cases. (See Chakraborty, par. [0057]).
Further, in an analogous art, Chatterjee discloses:
 two or more software tests conflict[ing] with one another as type of dependency relationship; (e.g., Chatterjee: col. 5 ll. 40-42: a test may be referred to as a task; col. 6 ll. 6-7: the dependency may be either a “depend on” or “wait” relationship; col. 7 ll. 24-27: the third task, TASK3 may be programmed with a “depend on” or “wait for” relationship to both TASK1 and TASK2 because TASK 3 uses resources that are also used by both TASK1 and TASK2 [note from par. [0019] of the specification that tests conflict when they require the same resources to properly execute])
based on determining that the two or more software tests conflict with one another, execute the two or more software tests in sequence to one another (e.g., Chatterjee, col. 1 ll. 64-67: the ATE framework can support the scheduling of jobs over time to avoid resource conflicts with within the test environment; col. 3 ll. 45-50 discloses the controller can process 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jing, which executes tests in sequence during a particular testing phase based on determining the tests have a dependency relationship with one another, by incorporating a dependency relationship in the form of a conflict between the tests, as taught by Chatterjee, as Chatterjee would provide the advantage of a means of avoiding resource conflicts within the test environment. (See Chatterjee, col. 1 ll. 64-67).

As to claim 5, Jing/Chakraborty/Chatterjee discloses the system of claim 1 (see rejection of claim 1 above), Jing further discloses:
wherein the memory further includes instructions executable by the processor for causing the processor (e.g., Jing, par. [0079]) to perform another testing phase in the sequence of testing phases on the software item (e.g., Jing, par. [0049]: for example, test group 2 depends on test group 1 then test group 2 will be executed after test group 1 is executed)
tests assigned to the other testing phase (see rejection of claim 1 above) and
executing two or more software tests during the other testing phase (see rejection of claim 1 above).
Jing does not explicitly disclose to perform testing by determining that two or more tests assigned to the other testing phase do not conflict with one another and based on determining 
However, in an analogous art, Chatterjee discloses:
to perform testing (e.g., Chatterjee, Fig. 4 and associated text, col. 7 ll. 14-23: turning to FIG. 4 a timeline diagram 400 illustrates use of resource within various tasks [tests, see above] performed by an automated test environment. Initiators 8A-8D run multiple tests or tasks) by:
determining that two or more software tests do not conflict with one another; (e.g., Chatterjee, Fig. 4 and associated text, col. 1 ll. 53-60: the ATE framework can support scheduling the jobs to execute in parallel, in series or any combination using dependency relationships; col. 3 ll. 45-50: the “depend on” relationship can delay a job for successful completion of another job. Similarly, the “wait for” relationship can delay a job for the completion of another job; col. 7 ll. 24-27: the third task, TASK3 may be programmed with a “depend on” or “wait for” relationship to both TASK1 and TASK2 because TASK 3 uses resources that are also used by both TASK1 and TASK2 [i.e., TASK3 conflicts with TASK1 and TASK2. See also figure 4, TASK4 and TASK5 execute at the same time (i.e. in parallel) within Time2, meaning it has been determined they do not conflict]) and 
based on determining that the two or more software tests do not conflict with one another, executing the two or more software tests in parallel to one another (see the passages of Chatterjee cited immediately above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jing, which performs testing on a target software item by executing tests within a phase assigned to those tests, by determining whether or not the two tests conflict with one another and executing them in parallel if they do not conflict, as taught by 

As to claim 7, Jing/Chakraborty/Chatterjee discloses the system of claim 1 (see rejection of claim 1 above), Jing further discloses:
wherein the memory further includes instructions executable by the processor for causing the processor (e.g., Jing, par. [0079]) to perform each respective testing phase in the sequence of testing phases by, for each respective testing phase in the sequence of testing phases:
completing the unique subset of software tests assigned to the respective testing phase prior to transitioning to a next testing phase in the sequence of testing phases (e.g., Jing, par. [0049]: for example, test group 2 depends on test group 1 then test group 2 will be executed after test group 1 is executed)

As to claim 10, the limitations of this claim are limitations substantially the same as limitations already recited in claim 1. Accordingly, it is rejected for substantially the same reasons. 

As to claim 14, it is a method claim having limitations substantially the same as those of claim 5. Accordingly, it is rejected for substantially the same reasons. 

As to claim 16, it is a method claim having limitations substantially the same as those of claim 7. Accordingly, it is rejected for substantially the same reasons. 

As to claim 19, it is a medium claim having limitations substantially the same as those of claim 10. Accordingly, it is rejected for substantially the same reasons. Further limitations, disclosed by Jing, include:
a non-transitory computer-readable medium comprising program code, wherein the non-transitory computer-readable medium is hardware, and wherein the program code is executable by a processor for causing the processor to perform operations (e.g., Jing, par. [0079]) including (See rejection of claim 1 above).

As to claim 21, Jang/Chakraborty/Chatterjee discloses the non-transitory computer-readable medium of claim 19 (see rejection of claim 19) but Jing does not explicitly disclose further comprising program code that is executable by the processor to determine that the two or more software tests conflict with one another based on computing-resource consumption by the two or more software tests.
However, in an analogous art, Chatterjee discloses:
further comprising program code that is executable by the processor to determine that the two or more software tests conflict with one another based on computing-resource consumption by the two or more software tests  (e.g., Chatterjee: col. 5 ll. 40-42: a test may be referred to as a task; col. 7 ll. 24-27: the third task, TASK3 may be programmed with a “depend on” or “wait for” relationship to both TASK1 and TASK2 because TASK 3 uses resources that are also used by both TASK1 and TASK2 [note from par. [0019] of the specification that tests conflict when they require the same resources to properly execute]; col. 1 ll. 64-66: using the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jing, which determines dependencies between tests, by incorporating conflict dependencies between tests based on resource consumption, as taught by Chatterjee, as Chatterjee would provide the advantage of a means of avoiding resource conflicts within the test environment. (See Chatterjee, col. 1 ll. 64-67).

As to claim 22, it is a system claim having limitations substantially the same limitations as claim 21. Accordingly it is rejected for substantially the same reasons.

Claims 2, 3, 11, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jing (CN 105975397) in view of Chakraborty (US 2013/0117611) in view of Chatterjee (US 8,549,522) in further view of Arguelles (US 2014/0365827) (art of record – hereinafter Arguelles).

As to claim 2, Jing/Chakraborty/Chatterjee discloses the system of claim 1 (see rejection of claim 1 above), Jing further discloses:
wherein the memory further includes instructions executable by the processor for causing the processor (e.g., Jing, par. [0079]) to: 
perform each respective testing phase in the sequence of testing phases on the target software item, (e.g., Jing, par. [0049]: for example, test group 2 depends on test group 1 then test group 2 will be executed after test group 1 is executed) by:
executing the unique subset of software tests assigned to the respective testing phase on the target software item (Jing, par. [0051]: for example, there are 3 test cases in test group 1. The second case depends on the first test case and third test case depends on the second. Their execution order is from the first test case to the second test case. The case goes to the third test case [sic]; par. [0057]: the testing method can test the software system).
Jing does not explicitly disclose executing to generate a respective set of test outputs for the respective testing phase, without executing a remainder of the software tests; and sharing the respective set of test outputs with a subsequent testing phase in the sequence of testing phases, if the respective testing phase is not a final testing phase in the sequence of testing phases.
However, in an analogous art, Arguelles discloses:
executing to generate a respective set of test outputs for the respective testing phase, without executing a remainder of the software tests; (e.g., Arguelles, Fig. 2 and associated text, par. [0023]: each of independent tests 240a-240n is designed to test a respective one of stages 230a-230n of multi-stage asynchronous data processing system [each of tests 240a-240n being a phase, see figure]; par. [0063]: output of a particular stage of a multi-stage data processing system is received from a particular test of a plurality of tests. The output of the particular stage is designated as test input data for a subsequent stage. The test input data for the subsequent stage is sent to the subsequent test [i.e., the output of a test is received before the subsequent test is executed]; par. [0021]: each of stages 130a-130c may convert data in a manner that changes dimension of the data, where changing a dimension of the data involves adding to datapoints to increase the number of data points [i.e., the output is a set of outputs]) and  
sharing the respective set of test outputs with a subsequent testing phase in the sequence of testing phases, if the respective testing phase is not a final testing phase in the sequence of testing phases (see immediately above and note that there is no subsequent test for the final test).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jing/Chatterjee, which executes tests in assigned phases, by incorporating generating outputs for a phase and sharing the output with a subsequent testing phase, as taught by Arguelles, as Arguelles would provide the advantage of a means of testing multi-stage data processing. (See Arguelles, [0004]).

As to claim 3, Jing/Chakraborty/Chatterjee/Arguelles discloses the system of claim 2 (see rejection of claim 2 above), but Jing does not explicitly disclose.
However, in an analogous art, Arguelles discloses: 
wherein sharing the respective set of test outputs with the subsequent testing phase involves storing the respective set of test outputs in a data structure stored in a volatile memory device, the data structure being shared among the respective testing phase and the subsequent testing phase (e.g., Arguelles, par. [0063]: output of a particular stage of a multi-stage data processing system is received from a particular test. The output of the particular stage is designated as test input data. The test input data for the subsequent stage is sent to the subsequent test; Fig. 2 and associated text, par. [0029]: test B 240b stores in test data storage 250 output data 260b by sending a test-to-repository communication 265b; par. [0030]: test C requests test input data from test data repository service 245. Test C receives test input data 230c “(e.g., a copy of data 225b stored on test data storage 250 after receipt by test data repository service 245 in test-to-repository communication 265b)”; par. [0069]: system memory 1120 may be implemented using static random access memory (SRAM) [volatile memory device]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jing/Chatterjee, which executes tests in assigned phases, by incorporating sharing test outputs between phases by storing the outputs in data structures of a volatile memory device, as taught by Arguelles. Sharing the test outputs in a shared data structure would provide a means of testing multi-stage data processing (see Arguelles, [0004]) and storing data in a non-volatile memory such as SRAM would be faster than storing it other memory such as a hard disk.

As to claim 11, it is a method claim having limitations substantially the same as those of claim 2. Accordingly, it is rejected for substantially the same reasons. 

As to claim 12, it is a method claim having limitations substantially the same as those of claim 3. Accordingly, it is rejected for substantially the same reasons. 

As to claim 20, Jing/Chakraborty/Chatterjee discloses the system of claim 19 (see rejection of claim 19 above), Jing further discloses further comprising program code that is executable by the processor for causing the processor to perform operations (e.g., Jing, par. [0079]) including: 
the target software item to be tested; (e.g., Jing, par. [0057]: the testing method can test the software system)
testing for errors relating to the target software item by performing each respective testing phase in the sequence of testing phases on the target software item, (e.g., Jing, par. [0004]: tests to discover defects; par. [0049]: for example, test group 2 depends on test group 1 then test group 2 will be executed after test group 1 is executed) wherein performing each respective testing phase involves: 
executing the unique subset of software tests assigned to the respective testing phase on the target software item (Jing, par. [0051]: for example, there are 3 test cases in test group 1. The second case depends on the first test case and third test case depends on the second. Their execution order is from the first test case to the second test case. The case goes to the third test case [sic]; par. [0057]: the testing method can test the software system).
Jing does not explicitly disclose receive an input indicating that the target item is to be tested; in response to receiving the input, test for errors relating to the target item,  wherein performing each respective testing phase involves: executing to generate a respective set of test outputs for the respective testing phase, without executing a remainder of the software tests; and sharing the respective set of test outputs with a subsequent testing phase in the sequence of testing phases, if the respective testing phase is not a final testing phase in the sequence of testing phases.
However, in an analogous art, Chatterjee discloses:
receive an input indicating that the target item is to be tested; (e.g., Chatterjee, col. 8 ll. 7-10: at operation 520 the controller can load test tasks provided by one or more test operators; abstract: tests on data storage systems; 
in response to receiving the input, test for errors relating to the target item (e.g., Chatterjee, col. 8 ll. 11-20: at 530 the controller can send any jobs ready to execute to the test engines. At 540, the controller can receive responses from jobs executing at the test engines. A test response can indicate that a test a test job completed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jing, which executes tests on a target software item in assigned phases, by incorporating receiving an input indicating the target item is to be tested and testing for errors relating to the target item in response to the receiving, as taught by Chatterjee, as Chatterjee would provide the advantage of a means to perform tests specified by an operator. (See Chatterjee, col. 8 ll. 7-10).
Further, in an analogous art, Arguelles discloses:
wherein performing each respective testing phase involves: 
executing to generate a respective set of test outputs for the respective testing phase, without executing a remainder of the software tests; (e.g., Arguelles, Fig. 2 and associated text, par. [0023]: each of independent tests 240a-240n is designed to test a respective one of stages 230a-230n of multi-stage asynchronous data processing system [each of tests 240a-240n being a phase, see figure]; par. [0063]: output of a particular stage of a multi-stage data processing system is received from a particular test of a plurality of tests. The output of the particular stage is designated as test input data for a subsequent stage. The test input data for the subsequent stage is sent to the subsequent test [i.e., the output of a test is received before the subsequent test is executed]; par. [0021]: each of stages 130a-130c may covert data in a manner that changes dimension of the data, where changing a dimension of the data involves adding to datapoints to increase the number of data points [i.e., the output is a set of outputs]) and  
sharing the respective set of test outputs with a subsequent testing phase in the sequence of testing phases, if the respective testing phase is not a final testing phase in the sequence of testing phases (see immediately above and not that there is no subsequent test for the final test).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jing/Chatterjee, which executes tests in assigned phases, by incorporating generating outputs for a phase and sharing the output with a subsequent testing phase, as taught by Arguelles, as Arguelles would provide the advantage of a means of testing multi-stage data processing. (See Arguelles, [0004]).

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jing (CN 105975397) in view of Chakraborty (US 2013/0117611) in view of Chatterjee (US 8,549,522) in further view of Provost et al. (US 2012/0324427) (art of record – hereinafter Provost).

As to claim 6, Jing/Chakraborty/Chatterjee discloses the system of claim 1 (see rejection of claim 1 above), and further discloses: 
wherein the memory further includes instructions executable by the processor for causing the processor (e.g., Jing, par. [0079]) to:
perform the each testing phase in the sequence of testing phases on the target software item; (e.g., Jing, par. [0049]: for example, test group 2 depends on test group 1 then test group 2 will be executed after test group 1 is executed; par. [0057]: the testing method can test the software system) 
performing the sequence of testing phases on the target software item; (see immediately above) and
the sequence of testing phases (see rejection of claim 1 above).
Jing/Chatterjee does not explicitly disclose: subsequent to performing the sequence of testing phases on the target software item, generate an output indicating which of the software tests passed, failed, and were skipped during the sequence of testing phases.  
However, in an analogous art, Provost discloses:
subsequent to performing the testing on the target software item, generate an output indicating which of the software tests passed, failed, and were skipped during the testing (e.g., Provost, Fig. 3 and associated text, par. [0030] discloses there are two groups, namely group 310 and 320. Group 320 displays a set of tests that have passed. Additional groups not depicted here could correspond to failed tests and skipped tests, for example).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jing/Chatterjee, which discloses performing testing on a software item by executing a sequence of test phases, by incorporating generating an output indicating which tests passed, failed and were skipped during the testing subsequent to the testing, as taught by Provost, as Provost would provide the advantage of a means of presenting results of the testing to a user. (See Provost, Fig. 3, pars. [0030-0031]).

As to claim 15, it is a method claim having limitations substantially the same as those of claim 6. Accordingly, it is rejected for substantially the same reasons.

Claims 8, 9, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jing (CN 105975397) in view of Chakraborty (US 2013/0117611) in view of Chatterjee (US 8,549,522) in further view of Tenev et al. (US 2015/0135158) (art of record – hereinafter Tenev).

As to claim 8, Jing/Chakraborty/Chatterjee discloses the system of claim 1 (See rejection of claim 1 above) but does not explicitly disclose wherein the software tests exclude unit tests.
However, in an analogous art, Tenev, discloses:
  wherein the software tests exclude unit tests (e.g., Tenev, par. [0015] discloses a number of unit tests and/or integration tests may be run [running only integration tests would exclude unit tests).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jing/Chatterjee, which discloses executing a series of software tests, by excluding unit tests, as taught by Tenev, as Tenev would provide the advantage of a means of performing integration testing as suggested by Jing. (See Tenev, par. [0015], Jing, par. [0012])). 

As to claim 9, Jing/Chakraborty/Chatterjee discloses the system of claim 1 (see rejection of claim 1 above), Jing further discloses wherein the dependency information is generated by a user (e.g., Jing, par. [0016]: the test parameters entered by the user through the configuration file; par. [0048]: the dependency parameter) but does not explicitly disclose wherein the dependency information is stored in files associated with the software tests.  
However, in analogous art, Tenev discloses:
wherein the dependency information is stored in files associated with the software tests (e.g., Tenev, par. [0037] discloses the testing platform may extract dependencies from the unit test files).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jing, which discloses dependency information generated by a user, by incorporating storing the dependency information in files associated with the software tests, as taught by Tenev, as Tenev would provide a means of obviating a need for a separate file to specify the dependencies. It would also have been obvious to substitute storing the dependency information in a configuration file with storing that information in individual test files because dependency information must be specified somewhere and Tenev shows that dependency information can be stored in the test files themselves instead of a separate file and achieve the same result. (See M.P.E.P. § 2143(I)(B)). 

As to claim 17, it is a method claim having limitations substantially the same as those of claim 8. Accordingly, it is rejected for substantially the same reasons. 

As to claim 18, Jing/Chakraborty/Chatterjee discloses the method of claim 10 (see rejection of claim 10 above) Jing further discloses:
wherein the assignments are determined based on dependency information that is generated by a user (e.g., Jing, par. [0029]: the first parameter obtaining unit is configured to obtain the test parameters input by the user through the configuration file; par. [0048]: the dependency parameter; par. [0049]: for example, test group 2 depends on test group 1 then test group 2 will be executed after test group 1 is executed).

However, in an analogous art, Tenev discloses:
dependency information that is stored in files associated with the software tests (e.g., Tenev, par. [0037] discloses the testing platform may extract dependencies from the unit test files).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jing, which discloses dependency information generated by a user, by incorporating storing the dependency information in files associated with the software tests, as taught by Tenev, as Tenev would provide a means of obviating a need for a separate file to specify the dependencies. It would also have been obvious to substitute storing the dependency information in a configuration file with storing that information in individual test because dependency information must be specified somewhere and Tenev shows that dependency information can be stored in the test files themselves instead of a separate file and achieve the same result. (See M.P.E.P. § 2143(I)(B)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD AGUILERA whose telephone number is (571)270-5186.  The examiner can normally be reached on M-F 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD AGUILERA/Primary Examiner, Art Unit 2196